PINEBRIDGE MUTUAL FUNDS SECOND AMENDMENT TO THE DISTRIBUTION AGREEMENT THIS SECOND AMENDMENT dated as of November30th, 2011, to the Distribution Agreement, dated as of March 26, 2010, as amended August 16, 2011 (the "Agreement"), is entered into by and between PINEBRIDGE MUTUAL FUNDS, a Delaware statutory trust, (the "Trust") and QUASAR DISTRIBUTORS, LLC, (the “Distributor”). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the Trust and the Distributor desire to amend the Agreement to add a fund; and WHEREAS, Section 11 (B.) of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit A of the Agreement is hereby superseded and replaced with Amended Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PINEBRIDGE MUTUAL FUNDS QUASAR DISTRIBUTORS, LLC By: /s/ Robin ThornBy: /s/ James R. Schoenike Printed Name:Robin Thorn Printed Name: James R. Schoenike Title:Global Head of Equities Title: President Amended Exhibit A to the Distribution Agreement Separate Series of PineBridge Mutual Funds Name of Series PineBridge US Micro Cap Growth Fund PineBridge US Small Cap Growth Fund PineBridge US 25 Equity Fund PineBridgeMerger Arbitrage Fund 2
